Jackson, C. J.
1. To charge in an indictment the breaking and entering of the storehouse of another with intent to steal therefrom his goods and chattels therein contained, is a sufficient charge of burglary, without adding “where valuable goods, wares, etc., are contained or stored.” Those words in §4386 of the Code apply to the words “or other place of business of another” in the same section, and not to the “dwelling, mansion or storehouse.”
(a) It is not necessary to describe the goods, etc., or to allege their value.
2. If the defendant broke and entered a storehouse with intent to-steal, and was prevented from doing so in the very act of trying to open a drawer, the crime is burglary, and there was no error in charging to that effect.
3. Section 4417 of the Code, in respect to the punishment of persons “breaking and entering any house or building (other than a dwelling hou-^e and its appurtenances), with intent to steal, but who is detected and prevented from carrying such intention into effect, or any person breaking any such house or building and stealing therefrom any money,” etc., refers to other houses than those wherein burglary is the offense, as described in §4386, which, as amended, includes other houses than the dwelling house, and embraces storehouses. 46 Ga., 216 (concurring opinion of Warner, C. J.)
Judgment affirmed.